Opinion issued September 1, 2020.




                                       In The

                                Court of Appeals
                                      For The

                           First District of Texas
                              ————————————
                               NO. 01-20-00270-CR
                             ———————————
                IN RE ROBERT JAMES CAMPBELL, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Robert James Campbell has filed a petition for writ of mandamus, alleging

that the trial court failed to rule on his motions for nunc pro tunc judgment.1

      Campbell bears the burden of showing his entitlement to mandamus relief.

See Barnes v. State, 832 S.W.2d 424, 426 (Tex. App.—Houston [1st Dist.] 1992,



1
      The underlying case is The State of Texas v. Robert James Campbell, cause number
      05861900101F - 3, in the 232nd District Court of Harris County, Texas, the
      Honorable Josh Hill presiding.
orig. proceeding). To be entitled to relief in a criminal case, a relator must show that

he has no adequate remedy at law and that the act he seeks to compel is ministerial.

See In re Mendoza, 467 S.W.3d 76, 78 (Tex. App.—Houston [1st Dist.] 2015, orig.

proceeding). To establish his entitlement to mandamus relief for the trial court’s

alleged failure to rule, Campbell must establish a legal duty to perform a

nondiscretionary act, that he demanded performance, and that the trial court refused

the request. See id.

      Campbell has not provided a record sufficient to show his entitlement to relief.

The attachment to his petition appears to be a copy of a request for a nunc pro tunc,

but it contains no file stamp establishing that it was filed in the trial court. Absent

proof of a properly-filed motion, a demand for performance, and a refusal by the

trial court, Campbell has not established his entitlement to relief for the failure to

rule. See id.; TEX. R. APP. P. 52.3(k); 52.7(a).

      We deny the petition. See TEX. R. APP. P. 52.8(a). Any pending motions are

dismissed as moot.

                                   PER CURIAM
Panel consists of Justices Kelly, Goodman, and Countiss.
Do not publish. TEX. R. APP. P. 47.2(b).




                                           2